DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
For purpose of compact prosecution, the Examiner addresses the following arguments that could potentially be applied to the current prior art. 
Regarding Applicant’s arguments that Vine’s supporting member cannot be considered a harness because it requires an attachment member for supporting the baby. MPEP Section 2111 states:
“During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).”
The specification does not provide a clear definition that limits a harness to something that cannot include another support member. Therefore, Applicant’s argument that Vine’s supporting member cannot be considered a harness is not persuasive. 
Regarding Applicant’s argument regarding the intended use of Vine’s invention being for medical use is not persuasive in view of MPEP section 2111.02(II) which states:
 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”
The Examiner has relied on Jarrett and Valles, as presented below which in combination teach the claimed elements. 
The current application is made final. See MPEP Section 706.07(f) for information on deadlines and ways to reply to a final rejection. For questions regarding proper ways of responding and proceeding the Examiner suggests contacting the Inventor’s Assistance Center:  (800) 786-9199 or (571) 272-1000.

Please pay special attention to paragraph 11 below which includes response times and note that a delay in response may result in additional fees or abandonment.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the waistband" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Should the applicant decide to file a request for continued examination, the Examiner suggests rewording the limitation to read “a waistband”.
Claim 1 recites the limitation “the hook and loop buckle” in line 6. There is insufficient antecedent basis for this limitation in the claim. Should the applicant decide to file a request for continued examination, the Examiner suggests rewording the limitation to read “a hook and loop buckle”.
Claim 1 recites the limitation “which are used to avoid the child to reach the pieces of hook and loop fasteners used to adjust and fasten the harness”. It is unclear which pieces of hook and loop fasteners are being claimed. Should the applicant decide to file a request for continued examination, the Examiner suggests rewording the limitation to read “which are used to prevent the child from reaching the two small hook fasteners and the two loop fasteners which are used to adjust and fasten the harness”.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett, Jr. Et al. (US Patent No. 8,302,230 – hereinafter Jarrett) in view of Valles (US Patent Application Publication No. 2013/0031698).
Regarding Claim 1: Jarrett discloses a harness (sling 20 of Jarrett – Figs. 1-2) to restrain the movement of a child (see at least Col. 2, lines 13-18 of Jarrett which discloses “Leg apertures of the diaper accommodate the infant's legs when the diaper is formed. The leg apertures are pointed generally away from the upper section of the sling so that when the mattress is inclined the diaper supports the infant and the upper section carries the infant's weight to prevent a sliding of the infant down the mattress during use”) comprised of: a one piece of fabric that looks like a T when fully opened (lower section 22 of Jarett shown in at least Figs. 1 and 2 of Jarrett) and it looks and can be worn like a diaper when fastened to the child (see Col. 2, lines 9-13 of Jarrett which discloses “The lower portion of the sling has a central panel portion, a left panel portion, and a right panel portion. These panel portions connect to form a diaper that covers the infant's groin and pelvic areas. Leg apertures of the diaper accommodate the infant's legs when the diaper is formed”); two small loop fasteners (35 and 34 of Jarrett Fig. 6) attached to the front side of the piece of fabric at its ends on the waistband section that are fastened to a large hook fastener (33 of Jarrett - - Fig. 6) attached to the back side of the piece of fabric on the hook and loop buckle section (see Fig. 6 of Jarrett), which are used to adjust and fasten the harness to the waist of the child (see claim 5 of Jarrett which reads “wherein the diaper size can be adjustably varied to fit infants of different sizes); two small hook fasteners (45 and 46 of Jarrett – Fig. 7) attached to the back side piece of the fabric at its ends on the waistband section (see Fig. 7 of Jarrett) […] wherein the harness is used with any means to attach the harness to a fixed point to restrict the child (see fastener strips 17-19 and 23-25 which hold the sling onto the mattress 11 of Jarrett – Fig. 2).  
Jarrett does not explicitly disclose that the two small hook fasteners are fastened with a large loop fastener attached to the back side of the piece of fabric at the hook and loop buckle section, which are used to avoid the child to reach the pieces of hook and loop fasteners used to adjust and fasten the harness to the waist of a child.
However, Valles teaches an article for wearing including shorts, pants, trousers, and so forth, that are arranged around the waist of a wearer and which includes a hook and loop buckle section (waist band portion 14 and flap 46 of Valles) and a small hook fastener (hook-loop fastener 52 of Valles – Figs. 3-5) which fastens with a large loop fastener (hook-loop fastener 50 of Valles – Figs. 3-5) to “reduce the likelihood that the closure will come undone” (see the abstract of Valles).
One having ordinary skill in the art before the effective filing date, would have found it obvious to add a flap comprising a large loop fastener as well as an additional two small hook-loop fasteners attached to the back side piece of the fabric at its ends on the waistband section to Jarrett’s sling for the purpose of reducing the likelihood that the closure will come undone.
Jarrett specifies hook or loop fasteners for each fastener but are opposite from those claimed. However, Jarrett also teaches that “the fastener strips 49, 51, 53 can be loop type fastener strips wherein the fastener strips 45, 46, would be hook type fastener strips. However, the reverse could be used” (see Col. 4, lines 12-15 of Jarrett). Additionally, it is old and well known in the art to select hook or loop fasteners for one feature and then select the opposite for a feature which is intended to couple to the first feature. As evidence, see the teachings of Valles which references the fasteners as hook-loop fasteners instead of specifying a single loop or hook fastener for each element. Therefore, the claimed hook and loop fasteners are taught and/or made obvious in view of Jarrett and Valles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/14/2022